Judge PIERCE,
dissenting.
I dissent. The defendant himself set the provisions of the UMDDA in motion and insisted throughout the proceedings thereafter that its time limitations be met. He neglected, however, to inform his own counsel of the time limitations that he instigated and was thereby responsible for his counsel’s absence and being unprepared to proceed on the last day of the statutory period. Once having set the time limitation in motion, he should have informed his counsel and been ready for trial, if not during the entire statutory period at least by the last day.
I agree, however, that there is some responsibility on the trial court for not having conferred with all counsel concerning the necessity for an earlier trial date.
The court and the prosecution were willing to proceed with trial on the last allowable day, but “good cause” was shown to grant additional time when defendant and his counsel were not prepared to proceed at that time. The continuance was therefore proper under § 16-14-104. This defendant should not be allowed to profit from an intolerable situation that he was at least partially responsible for creating.
I would affirm the judgment of conviction.